DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 08/10/2022 canceling claims 4 and 14 and amending claims 1, 5, 8, 9, 11, 15, 18 and 19. Claims 1-3, 5-13 and 15-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where amendments to claims 1 and 11 is supported, nor does there appear to be a written description of the claim limitation “increasing an active-engine power output of the active engine from the power capability toward the current power demand” in the application as filed.  Claim 3 of the original disclosure states “responsive to the standby-engine power output reaching the first intermediate power level, increasing the active-engine power output to a power level corresponding to the power capability”.  This appears to correspond to the increase at 432 in fig. 4 wherein the active engine power is increased to 100% at 422 and wherein 444 is the first intermediate level of the standby engine.  Therefore it appears that the power increase of the active engine it towards the power capability such that the power is increased “to” the power capability.  Claims 1 and 11 in contrast state that the increase is “from” the power capability.  
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the meaning of the term “power capability” is unclear.  For example in par.45 applicant specification states “the power capability for the active engine and the current power demand for the aircraft can be expressed as percentage-values, where 100% represents a maximum power output”.  It is not clear if the power capability is 1) a maximum power output’ or 2) a percentage of the maximum power output.  Claim 1 for example appears to use option 1) interpretation claim 1 recites “increasing an active-engine power output of the active engine from the power capability toward the current power demand” and therefore since the power is increased beyond the power capability, the power capability does not appear to be the maximum power.  However claim 3 appears to use the option 2) as the interpretation of power capability.  For example claim 3 recites “increasing the active-engine power output to a power level corresponding to the power capability”.  This appears to correspond to the increase at 432 in fig. 4 wherein the active engine power is increased to 100% at 422 and wherein 444 is the first intermediate level of the standby engine.  For purposes of examination the claim is interpreted as best understood with respect to option 1) so that prior can be applied to the claims.  Claim 10 recites a similar limitation and is rejected for the same reason.  
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2005/0234689 A1 (Gates).
Regarding claims 1 and 11, Gates discloses (see fig. 1 and fig. 3 below) a method (see fig. 3 below) and system (see fig. 1) for operating a rotorcraft (see par. 23, top) comprising a plurality of engines (12, 14; see fig. 1) configured to provide motive power (the engines provide rotational power to the main and tail rotors that provide lift and propulsion for example in the forward and backward direction to the rotorcraft; see par. 23) to the rotorcraft, the method and system comprising: a processing unit (40a, 40b; see fig. 1); and a non-transitory computer-readable medium (see par. 34, bottom) having stored thereon program instruction (instruction 42 regarding engine operation and instruction 48 regarding asymmetric or one engine inoperative operation; see middle of each of pars. 25 and 28) executable by the processing unit for: obtaining a request (see par. 28, bottom and par. 29, top) to enter into an asymmetric operating regime (AOR) (the training mode 48 simulates one-engine-inoperative or OEI wherein engine 14 is operated at greatly reduced power in order to simulate a failure of engine 14 in training when the aircraft is in flight for the training; see pars. 2 and 29), in which at least one first engine of the plurality of engines is an active engine (engine 12 is the operative engine, see par. 29) and is operated in an active mode to provide motive power to the rotorcraft and at least one second engine of the plurality of engines is a standby engine (engine 14 is the inoperative engine, see par. 29) and is operated in a standby mode to provide substantially no motive power to the rotorcraft (engine 14 is operated at low power, see location F in fig. 3 below, wherein B1 is power level of engine 14); determining (fuel is provided to standby engine 14 in accordance with instructions 28 based on power capability shown in fig. 3 below wherein the power capability is expressed at  percentage value of active engine as shown on the vertical axis titled “Power (%)” of fig. 3 below; see the top of each of pars. 25 and 32) a power capability (for purposes of claim analysis “power capability” can be a percentage as discussed above in this paragraph wherein the percentage can refer to 1) the percent of total power of the aircraft as explicitly pointed out on the vertical axis of fig. 3 below, or 2) the percent of max. power of the active engine 12 because the horizontal portions of A1 before about 5 seconds and after about 9 seconds represents close to maximum power of active engine 12; see par. 27); comparing the power capability to a current power demand for the rotorcraft (in fig. 3 below the electronic controllers 40a and 40b operate the engines (12, 14; see fig. 1), respectively, corresponding to a power demand of the training mode, the power demand being annotated in fig. 3 below showing “Total Power 2 Engines”; the power demand is initially 100% for the rotorcraft representing each engine operating at about 100% max continuous power and each engine providing half the total power for the rotorcraft; see par. 27; it is noted that Gates fig. 3 below is similar to Applicant fig. 4); and when the current power demand is greater than the power capability of the active engine (the power demand as annotated in fig. 3 below is greater than the power capability as also annotated in fig. 3 below of active engine 12): reducing a standby-engine power output (in fig. 3 below power B1 reduces to D then E then F) of the standby engine 14 of the rotorcraft; and compensating for the reduction in the standby-engine power output by increasing (see location G in fig. 3 below) an active-engine power output of the active engine (engine 12 power increased at location A1 in fig. 3 below in order to simulate realistic conditions such as transient operations, see pars. 9, 12 and 27, and thus compensating for the reduction in power of standby engine 14) from the power capability (any point on plot A1 as shown on fig. 3 below at location G) toward the current power demand (the power demand is greater than the power capacity and the power output A1 is increased after location D) and/or adjusting at least one flight control of the rotorcraft.

    PNG
    media_image1.png
    681
    841
    media_image1.png
    Greyscale
[AltContent: textbox (power demand)][AltContent: arrow][AltContent: textbox (G)][AltContent: arrow][AltContent: arrow]
Regarding claims 2 and 12, Gates discloses (see fig. 3 above) reducing the standby-engine 14 power output B1 of the standby engine comprises: reducing the standby-engine 14 power output B1 to a first intermediate power level (any portion of B1 less than horizontal portion and greater than F  in fig. 3 above; i.e., between about 5 and about 6 seconds); and responsive (engine 14 power B1 can continue to decrease until F because engine 12 power A1 is increasing to pick up the slack) to an increase in the active-engine 12 power output A1 (power A1 is increased to the right of D in fig. 3), reducing the standby-engine 14 power output B1 to a standby power level lower than the first intermediate power level (any power level B1 less than the first intermediate power level, for example standby engine power at F).
Regarding claims 3 and 13, Gates discloses (see fig. 3 above) compensating for the reduction in the standby-engine power output comprises, responsive to the standby-engine 14 power output B1 reaching the first intermediate power level (e.g., at D in fig. 3 above), increasing the active-engine 12 power output A1 to a power level corresponding to the power capability (see that power level A1 becomes a horizontal line at about 7 seconds in fig. 3, the horizontal line representing 100% max continuous power as discussed at par. 31, wherein the power capability percentage is 100%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of European App. EP 2810872 A1 (Schaeffer).
Regarding claim 5 and 15, Gates discloses the current invention as claimed and discussed above.  Gates further discloses wherein compensating for the reduction in the standby-engine power output comprises: determining a requisite total power level for the rotorcraft (see “Total Power 2 Engines” dashed line in fig. 3 above).  Gates is silent transmitting an indication of the requisite total power level to an autopilot system of the rotorcraft to cause the autopilot system to adjust the at least one flight control of the rotorcraft to achieve the requisite total power level, the at least one flight control comprising a main rotor blade pitch, a tail rotor blade pitch, and/or a cyclic input for the rotorcraft.
Schaeffer teaches first and second gas turbine engines (abstract (57)) and further teaches transmitting an indication of the requisite total power level (engine operating parameter representative of the operating engine power (i.e. second engine in abstract) is monitored until the engine parameter represents maximum power for the second engine at which time the blade pitch is lessened to reduce load on second engine to provide a safe operating condition (par. 7)) to an autopilot system (par. 13) of the rotorcraft to cause the autopilot system (par. 13) to adjust the at least one flight control of the rotorcraft to achieve the requisite total power level (maximum power of the operating engine; see par. 8, bottom, and par. 19, bottom), the at least one flight control comprising a main rotor blade pitch (par. 23, bottom).  It is typical of helicopter operation to keep the main rotor at a constant rotor speed (abstract (57); this is consistent with Applicant par. 58).  When transitioning to an operating mode wherein one of two engines provides the majority of the power (par. 10) to the main rotor it is beneficial to change the pitch of each of the main rotor blades (i.e. collectively) in order to reduce the load on the engines to preserve the rotor speed (par. 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gates with transmitting an indication of the requisite total power level to an autopilot system of the rotorcraft to cause the autopilot system to adjust the at least one flight control of the rotorcraft to achieve the requisite total power level, the at least one flight control comprising a main rotor blade pitch for the rotorcraft as taught by Schaeffer in order to facilitate providing a safe operating condition during AOR (Schaeffer par. 7) while reducing pilot workload (see Schaeffer par. 8, middle). 

Claims 6, 8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Pub. No.: US 2018/0201386 A1 (Strauss).
Regarding claim 6 and 16, Gates discloses the current invention as claimed and discussed above.  Gates is silent responsive to obtaining the request to enter into the AOR performing a safety check for the active engine and/or the rotorcraft.
Strauss teaches (see figs. 1 and 2) a rotorcraft 10 with gas turbine engines 22 and further teaches responsive to obtaining a request to enter into the AOR (par. 32, top) performing a safety check for the active engine and/or the rotorcraft (par. 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gates with responsive to obtaining the request to enter into the AOR performing a safety check for the active engine and/or the rotorcraft as taught by Strauss in order to facilitate determining an adverse engine health status before pilot transitions to an AOR condition (i.e. to determine if rotorcraft can reliably be in an AOR scenario (see par. 2, and par. 32, middle)). 
Regarding claims 8 and 18, Gates discloses the current invention as claimed and discussed above.  Gates is silent when the current power demand is greater than the power capability of the active engine: issuing an alert to an operator of the rotorcraft.
Strauss teaches when the current power demand is greater than a power capability of the active engine (the current demand is based on two engines operating in a dual engine mode, see pars. 5 and 32, and a health check is performed before entering a single engine mode, see par. 32, in order to save fuel and thus operate at a power level below the duel engine configuration as discussed in par. 2; therefore the power demand is greater than a power capability (which can be maximum continuous power or the power of the operating engine in the single engine mode) of the engine that becomes the single operating engine; see par. 2): issuing an alert to an operator of the rotorcraft (see “pilot alert” in par. 32, middle and then bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gates with when the current power demand is greater than the power capability of the active engine: issuing an alert to an operator of the rotorcraft as taught by Strauss in order to facilitate ensuring reliable availability of engine power before entering AOR (see Strauss par. 2).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of Pub. No.: US 2013/0221153 A1 (Worsham).
Regarding claims 7 and 17, Gates discloses the current invention as claimed and discussed above.  Gates is silent compensating for the reduction in the standby-engine power output comprises adjusting the at least one flight control of the rotorcraft based on input from an operator of the rotorcraft.
Worsham teaches (see figs. 1 and 2) gas turbine engines 113 and further teaches compensating for a reduction in a standby-engine power output comprises adjusting (see pars. 19 and 22) the at least one flight control (main rotor cyclic or collective control) of the rotorcraft 101 (collective pitch for example of main rotor blades is adjusted to maintain main rotor speed during a one engine inoperative standby condition wherein the other engine is operating as pointed out in par. 22) based on input from the operator (the system 201 provides initial pitch control to stabilize main rotor speed and then provides tactical cues to augment pilot input; see par. 14, middle; input from operator includes collective stick 137) of a rotorcraft 101.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gates with compensating for the reduction in the standby-engine power output comprises adjusting the at least one flight control of the rotorcraft based on input from an operator of the rotorcraft as taught by Worsham in order to facilitate stabilizing operation of helicopter should the second active engine of Gates become inoperative (see Worsham par. 16). 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of US Patent 4,831,567 (Lea).
Regarding claim 9 and 19, Gates discloses the current invention as claimed and discussed above.  Gates further discloses when the current power demand is less than or equal to the power capability of the active engine: reducing the standby-engine 14 power output B1 of the standby engine of the rotorcraft (see points D, E and F in fig. 3 above); and increasing the active-engine power output A1 of the active engine 12 to a power level.  Gates is silent when the current power demand is less than or equal to the power capability of the active engine, increasing the active-engine power output A1 of the active engine 12 to a power level equivalent to the current power demand.
Lea teaches (see figs. 1 and 3) a method for operating (see engine power graphs in fig. 2) a rotorcraft (col. 1, ll. 18-19) comprising a plurality of engines (20, 22) configured to provide motive power to the rotorcraft, the method comprising: obtaining a request to enter into an asymmetric operating regime (AOR) (helicopter operator selects training regime in order to simulate the failure of one engine, see claim 1 at col. 7, ll. 35-40), in which at least one first engine  of the plurality of engines is an active engine and is operated in an active mode to provide motive power to the rotorcraft (engine with power represented by line 16 in fig. 2, see also col. 4, ll. 60-65) and at least one second engine of the plurality of engines is a standby engine and is operated in a standby mode to provide substantially no motive power to the rotorcraft (second engine wherein power output of second engine is represented by line 14 in fig. 2, see also col. 4, ll. 60-65); and Lea further teaches reducing the standby-engine power output of a standby engine of the rotorcraft (see power represented by line 14 in fig. 2 is reduced at 10τ and then reduced again at 20 τ); and increasing the active-engine power output of the active engine to a power level equivalent to a power capability of the active engine (i.e., power at y that is %100 maximum continuous power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gates with when the current power demand is less than or equal to the power capability of the active engine, increasing the active-engine power output A1 of the active engine 12 to a power level equivalent to the current power demand as taught by Lea in order to facilitate providing pilot training for the scenario when the standby engine of Gates experiences an actual emergency and the standby engine is shutdown (Lea as applied to Gates results in the same A1 power profile shown in fig. 3 of Gates however the line B1 profile extends to zero power, as taught by Lea, to simulate the standby engine of Gates failing during a training scenario (see Lea col. 5, ll. 23-27) and thus the sum A1 plus B1 becomes the power capability of active engine 12 (i.e., horizontal line of A1) at about seven seconds in fig. 3 of Gates) and therefore the recitation “when the current power demand is less than or equal to the power capability of the active engine” is met. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates in view of US 2013/0167549 A1 (Holcomb).
Regarding claims 10 and 20, Gates discloses the current invention as claimed and discussed above.  Gates is silent determining the power capability of the active engine is based on an altitude of the rotorcraft, an airspeed of the rotorcraft, an ambient temperature, an accessory power extraction level, and/or a bleed air extraction level.
Holcomb teaches determining a power capability of an active engine 100 is based on ambient temperature (pars. 19 and 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gates with determining the power capability of the active engine is based on an ambient temperature as taught by Holcomb in order to facilitate operating the engine efficiency across loads (see Holcomb par. 4).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that Gates does not disclose the newly amended recitations of claims 1 and 11 “compensating for the reduction in the standby-engine power output by increasing an active-engine power output of the active engine from the power capability toward the current power demand and/or by adjusting at least one flight control of the rotorcraft” because the active engine of Gates decelerates before entry into the claimed asymmetric operating regime (AOR).  In response the claims 1 and 11 do not preclude such a deceleration.  There is no requirements in the claims 1 and 11 regarding the operation of the active engine before entering into AOR.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741